      Case:17-03666-MCF13IN THE
                            Doc#:62 Filed:11/04/20 Entered:11/04/20 14:48:41
                                UNITED STATES BANKRUPTCY COURT
                                                                                                           Desc: Main
                                   Document Page 1 of 1
                                             FOR THE DISTRICT OF PUERTO RICO

 IN RE:
                                                                   CASE NO. 17-03666-MCF13
 Lydia Ortiz Ortiz,
 Aka Lydia Ortiz,                                                  CHAPTER 13

     Debtor(s)
  --------------------------------------------------------------
 ----                                                              (X) of acts against property
 Reverse Mortgage Funding LLC                                        under 11 USC § 362 (d) (1)
       Movant                                                        "CAUSE"
 Vs.

 LYDIA ORTIZ ORTIZ,
 and JOSE RAMON CARRION MORALES
 as DEBTOR(S) TRUSTEE

    Respondent(s)


                                           NOTICE OF VOLUNTARY WITHDRAWAL
TO THE HONORABLE COURT:
        Comes now Reverse Mortgage Funding LLC, movant in the instant index proceeding and respectfully alleges and
prays as follows:
         1. That the causes which prompted movant's filing of its motion for relief of the automatic stay under section 362
(d) of the United States Bankruptcy Code, 11 U.S.C. section 362 (d) have been cured by the debtor-respondent.
        2. In view of the above and pursuant to Rule 7041 of the Federal Rules of Bankruptcy Procedure, movant herein
voluntarily withdraws its aforementioned motion for relief of the automatic stay.

                                 CERTIFICATE OF ELECTRONIC FILING AND SERVICE
         I hereby certify that on this date copy of this motion has been electronically filed with the Clerk of the Court using
the CM/ECF system which will sent notification of such filing to debtor(s) attorney and to JOSE RAMON CARRION
MORALES, US Chapter 13 Trustee, and also certify that I have mailed by United State Postal Service copy of this motion
to the following non CM/ECF participant to debtor(s) at theirs address of record in this case.

         In OLD SAN JUAN, Puerto Rico, on the                      day of            , 2020.
                                                         Robertson, Anschutz & Schneid, P.L
                                                         Attorney for Finance of America Reverse LLC
                                                         6409 Congress Ave., Suite 100
                                                         Boca Raton, FL 33487
                                                         Tels: 561-241-6901, Fax No. 561-997-6909
                                                         E-mail: fcardona@rascrane.com
                                                         /s/_Francisco J. Cardona, USDC PR 230309
                                                         fcardona@rascrane.com
